DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose performing statistical analyses on the collection of documents stored in the repository; presenting through a user interface on the user device, user-selectable parameters that include a margin of error and a confidence level, determining, in view of the selected margin of error and the selected confidence level, a quantity of documents from the collection of documents stored in the repository for a make disk image operation, determining, based at least on the quantity of documents, at least a batch size or a number of batches for processing the collection of documents stored in the repository, and performing the make disk image operation to generate a disk image of the set of documents with the selected margin of error and the selected confidence level.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.

The drawings filed 11/9/2020 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Gamage, Sahan, et al., “vPipe:  Piped I/O Offloading for Efficient Data Movement in Virtualized Clouds”, SoCC ‘14, Seattle, WA, Nov. 3-5, 2014, 13 pages.
Batching directed to file operation requests (6th page, section entitled File I/O); No disk image, no margin of error and confidence level, no batching size determinations.


US Patent Application Publications
Kisin 	 				2014/0012834
Use of a collection tool to request information from source repositories (Abstract); Collection plan including search parameters (Fig. 2); No disk image, no margin of error and confidence level, no batching size determinations.

King 	 				2013/0212118
Batching of documents for review by document filtered criteria (paras 0046, 0052); No disk image, no margin of error and confidence level, no batching size determinations.




Generation of a UI to allow users to search indexes, establish dataset collection criteria, or obtain/publish datasets to a document review location (para 0022); No disk image, no margin of error and confidence level, no batching size determinations.


Stevenson 	 				2013/0124552
GUI with search query result counts, called statistics (Fig. 2) and a GUI to select sources for content items (Fig. 3); No disk image, no margin of error and confidence level, no batching size determinations.


Desai 	 				2014/0237468
Batch size in the context of task/work management (paras 0004); Virtual disk images, generally (paras 0040, 0043); Calculation of rate of change in throughput (paras 0068-0070), 0072); No disk image, no margin of error and confidence level, no batching size determinations.


US Patents
Nguyen 					6,202,070
Batch is a disk image compressed into a single deliverable unit single unit, e.g., a zip deliverable (col. 1 lines 56-59); Disk images managed on a component by component basis (col. 5 lines 22-38); No margin of error and confidence level, no batching size determinations.












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



March 24, 2022